UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1063



ELDER LEWIS BANKS,

                                              Plaintiff - Appellant,

          versus


JEFFERSON SMURFIT CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-00-814-1)


Submitted:   May 30, 2002                     Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elder Lewis Banks, Appellant Pro Se. Fred Thurman Hamlet, Sr.,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elder Lewis Banks appeals the district court’s order granting

summary   judgment   to   his   former   employer   on   his   employment

discrimination claims.    Our review of the record and the district

court’s opinion discloses no reversible error.           Accordingly, we

affirm on the reasoning of the district court.       Banks v. Jefferson

Smurfit Corp., No. CA-00-814-1 (M.D.N.C. Dec. 18, 2001).         We also

deny Banks’ motion to review the record in No. CA-00-144-1.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2